United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Brownsville, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1066
Issued: September 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 27, 2013 appellant filed a timely appeal of a March 7, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) concerning a schedule award. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 26 percent binaural (both ears) hearing
loss, for which he received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 11, 2012 appellant, then a 58-year-old customs and border protection officer,
filed an occupational disease claim alleging that on September 23, 2011 he first became aware
that his binaural hearing loss was employment related.
On October 23, 2012 OWCP referred appellant, together with a statement of accepted
facts, for a second opinion evaluation by Dr. Gregory S. Rowin, a Board-certified
otolaryngologist, who examined appellant on November 20, 2012 and obtained an audiogram.
Based on the physical examination and audiogram results, he diagnosed moderate bilateral
sensorineural hearing loss due to appellant’s federal employment noise exposure. Dr. Rowin
recommended hearing aids. An accompanying November 20, 2012 audiogram revealed the
following decibel (dBA) losses at 500, 1000, 2000 and 3000 hertz (Hz): 35, 35, 40 and 40 for
the right ear and 45, 45, 45 and 45 for the left ear. Applying the standards provided by the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment2 (A.M.A., Guides) to the November 20, 2012 audiometric date, Dr. Rowin rated an
18.75 percent monaural hearing impairment for the right ear and a 30 percent monaural
impairment for the left ear. This resulted in a 20.625 percent binaural hearing impairment. He
added 5 percent impairment for tinnitus, for a total of 25.625 binaural hearing impairment
(20.625 percent + 5 percent for tinnitus = 26 percent). Dr. Rowin listed November 20, 2012 as
the date of maximum medical improvement.
On January 16, 2013 an OWCP medical adviser reviewed Dr. Rowin’s otologic
examination report and agreed that appellant’s bilateral sensorineural hearing loss was due to his
occupational noise exposure. He applied the audiometric data to OWCP’s standard for
evaluating hearing loss under the sixth edition of the A.M.A., Guides and determined that
appellant sustained a 26 percent binaural hearing loss.3 The medical adviser averaged
appellant’s left hearing levels of 45, 45, 45 and 45 dBAs at 500, 1,000, 2,000 and 3,000 Hz,
which totaled 45. He then subtracted a 25 dBA fence and multiplied the balance of 20 by 1.5 to
find a 30 percent left ear monaural hearing loss. The medical adviser then averaged appellant’s
right hearing levels of 35, 35, 40 and 40 dBAs at 500, 1,000, 2,000 and 3,000 Hz, which totaled
37.5. He then subtracted a 25 dBA fence and multiplied the balance of 12.5 by 1.5 to find a 19
percent left ear monaural hearing loss.4 The medical adviser then calculated a 21 percent
binaural hearing loss by multiplying the lesser right ear loss of 19 percent by 5, adding the
greater 30 percent left ear loss and dividing this sum by 6.5 He added 5 percent for tinnitus for a
total 26 percent binaural hearing impairment (21 percent + 5 percent for tinnitus). The medical
adviser recommended that hearing aids be authorized and the date of maximum medical
improvement as November 20, 2012.
2

A.M.A., Guides (6th ed. 2009).

3

Id.

4

The Board notes that the medical adviser rounded this figure up from 18.75 (1.5 x12.5). Federal (FECA)
Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(2)(b) (January 2010); J.H., Docket No.
08-2432 (issued June 15, 2009); J.Q., 59 ECAB 366 (2008).
5

See A.M.A., Guides 250.

2

On January 18, 2013 appellant filed a claim for a schedule award.
By decision dated January 23, 2013, OWCP accepted appellant’s claim for bilateral
hearing loss due to noise.
By decision dated March 7, 2013, OWCP granted appellant a schedule award for a 26
percent binaural hearing loss. The period of the award covered 52 weeks and ran from
November 20, 2012 to November 18, 2013.
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.8 The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.9 Effective May 1, 2009, OWCP adopted the
sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.10
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.11 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged.12 Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.13 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.14 The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

See D.K., Docket No. 10-174 (issued July 2, 2010); Michael S. Mina, 57 ECAB 379 (2006).

9

Supra note 7; see F.D., Docket No. 09-1346 (issued July 19, 2010); Billy B. Scoles, 57 ECAB 258 (2005).

10

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010). See P.B., Docket No. 10-103 (issued July 23, 2010).
11

A.M.A., Guides 250 (6th ed. 2009).

12

Id.

13

Id.

14

Id.

3

arrive at the amount of the binaural hearing loss.15 The Board has concurred in OWCP’s
adoption of this standard for evaluating hearing loss.16
ANALYSIS
OWCP accepted the claim for bilateral sensorineural hearing loss and bilateral hearing
loss due to noise. By decision dated March 7, 2013, appellant was granted a schedule award for
a 26 percent binaural hearing loss. The Board finds that he has not established that he is entitled
to more than a 26 percent binaural hearing loss, for which he received a schedule award.
OWCP referred appellant, together with a statement of accepted facts to Dr. Rowin, a
Board-certified otolaryngologist, for a second opinion evaluation. An audiogram was completed
on November 20, 2012 which revealed the following dBA losses at 500, 1000, 2000 and 3000
Hz: 35, 35, 40 and 40 for the right ear and 45, 45, 45 and 45 for the left ear. Dr. Rowin
diagnosed moderate bilateral sensorineural hearing loss due to appellant’s federal employment
and recommended hearing aids.
Applying the November 20, 2012 audiometric data and using the sixth edition of the
A.M.A., Guides, Dr. Rowin calculated that appellant sustained an 18.75 percent monaural
hearing impairment for the right ear and a 30 percent monaural impairment for the left ear. He
calculated that appellant sustained a 25.625 or 26 percent binaural hearing impairment.
Dr. Rowin listed November 20, 2012 as the date of maximum medical improvement.
OWCP then properly referred the medical evidence to an OWCP medical adviser, for an
impairment rating in accordance with the A.M.A., Guides.17
On January 16, 2013 the medical adviser applied the findings of the November 20, 2012
audiogram to calculate a 26 percent binaural hearing loss. He averaged appellant’s left hearing
levels of 45, 45, 45 and 45 dBAs at 500, 1,000, 2,000 and 3,000 Hz, which totaled 45. The
medical adviser then subtracted a 25 dBA fence and multiplied the balance of 20 by 1.5 to find a
30 percent left ear monaural hearing loss. He then averaged appellant’s right hearing levels of
35, 35, 40 and 40 dBAs at 500, 1,000, 2,000 and 3,000 Hz, which totaled 37.5. The medical
adviser then subtracted a 25 dBA fence and multiplied the balance of 12.5 by 1.5 to find a 19
percent left ear monaural hearing loss. He then calculated a 21 percent binaural hearing loss by
multiplying the lesser right ear loss of 19 percent by 5, adding the greater 30 percent left ear loss
and dividing this sum by 6.18 The medical adviser added 5 percent for tinnitus for a total 26
percent binaural hearing impairment (21 percent + 5 percent for tinnitus). He recommended
hearing aids and noted the date of maximum medical improvement as November 20, 2012 and
that appellant’s hearing loss was caused by his occupational noise exposure. The Board finds
15

Id.

16

J.H., see supra note 4; Thomas O. Bouis, 57 ECAB 602 (2006); Donald E. Stockstad, 53 ECAB 301 (2002),
petition for recon. granted ( modifying prior decision), Docket No. 01-1570 (issued August 13, 2002).
17

See C.K., Docket No. 09-237 (issued August 18, 2010); Frantz Ghassan, 57 ECAB 349 (2006).

18

Supra note 11.

4

that the medical adviser correctly relied on this opinion to find that appellant sustained a 26
percent binaural hearing loss.19 The Board also finds that there is no evidence of a greater
impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he is entitled to a greater than 26
percent binaural hearing loss, for which he received a schedule award
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 7, 2013 is affirmed.
Issued: September 19, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

See Linda Beale, 57 ECAB 429 (2006).

5

